Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144960                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DAVID PULICE,                                                                                           Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144960
                                                                   COA: 302092
                                                                   Oakland CC: 2009-099290-NH
  BOTSFORD GENERAL HOSPITAL, JOHN D.
  PARMELY, D.O., JOHN D. PARMELY, D.O.,
  P.C., d/b/a SPECIALIST IN GENERAL
  SURGERY, JEFFREY SERWIN, D.O., and
  BOTSFORD ANESTHESIOLOGISTS, P.C.,
                Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           d0716                                                              Clerk